DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "substantially" is often in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). See MPEP 2173.05(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al. (U.S. Publication No. 2009/0271933, hereinafter SHAH).
Regarding claims 1, 4, and 5, SHAH teaches décor products may be formulated, produced, manufactured, applied, removed, and/or packaged. Illustrative formulations of the décor products include a solid that me dissolved or dispersed in a liquid to make a liquid-based décor product, a liquid carrier, an emulsion, a suspension, a dispersion, and etc. [0059-0060]. The décor product that is formulated to be applied and affixed to a surface (Fig. 1; [0118 and 0122]). The décor product may be affixed to the surface in a permanent or semi-permanent manner by applying energy. The décor product may be applied and/or affixed to any surface, including soft surfaces and hard surfaces such as wood, paper, and etc. [0057] (which would read on a coating composition). The décor product may include removable paint and/or surface coating [0092 and 0096]. The décor product includes between about 0.1% to about 5% of texturizing agent [0099, 0248, and 0251], 0.1% to 4% of rheology modifier ([0112, 0257, 0268] and Table No. 10a), 10-90% of solvent mixture ([0129 and 0152], Table No. 2b), and between 0% to about 50% of acrylic resin [0070-0071, 0075, and 0099]. Furthermore, SHAH teaches a wax may be added to a décor particle composition to add texture [0099, 0248, and 0251].
The applied décor product serves to protect the surface areas to which it is affixed from stains, chips, dents, rips, blemishes, burns, rust, mold, dirt, and etc. [0109].  Depending on the décor product being used, if the décor product was applied in a liquid format or via a liquid carrier, it may be desirable to allow the décor product to dry completely before applying the sealant to the décor product. The exact drying time will vary,  the décor product may be allowed to dry for more than about 12 hours, less than or equal to about 12 hours, ore less than about 16 hours, or between about 12 and about 16 hours, or between about 12 and about 16 hours, or for at least about 4 hours [0139]. Furthermore, the décor product may incorporate anti-slip agents [0109] and texturizing agents [0099]. Therefore, providing a non-skid/non-slip and textured protective décor product.  
With regard to the claim limitations, “for vehicle surfaces,” the décor product may be applied and/or affixed to any surface, including soft surfaces such as upholstery and hard surfaces such as metal, painted surface [0057], it is the Examiner’s position that a metal and painted surfaces would read on a vehicle surface because vehicle surfaces are metal and painted surfaces. 
However, SHAH does not teach a preferred embodiment of an acrylic resin from about 15% to about 40% by weight of the coating composition. 
Given SHAH teaches the décor product comprises acrylic resin in the amount of 0% to 50 wt% [0099], it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 2, SHAH teaches the décor product comprises acrylic resin such as poly(meth)acrylate [0075]. 
Regarding claims 6 and 7, SHAH teaches the solvents useful include polar and nonpolar solvents such as ketones, acetones, and combinations thereof. [0129]. 
Regarding claim 8, SHAH teaches the rheology modifier includes fillers, clays and silica thickeners [0112 and 0256-0258]. Note: Silica reads on powder additives as claimed. 
Regarding claim 17, SHAH teaches the décor product comprises surfactant, wetting agents, and fillers such as calcium carbonate and barium sulfate for corrosion resistance [0104, 0141, 0244, and 0256]. Furthermore, SHAH teaches the décor product comprises ultraviolet stabilizer provides enhanced protection against ultraviolet light [0099 and 0103]. 
Regarding claim 18, SHAH teaches the décor product comprising one or more colorants and/or additives [0091]. The amount of colorant is between about 0.1% to about 5% and an adhesive agent is in the amount is between about 0.1% to about 5% [0111]. Note: colorants read on pigments. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al. (U.S. Publication No. 2009/0271933, hereinafter SHAH) in view of POWER (U.S. Publication No. 2009/0169755, hereinafter POWER).
Regarding claim 3, SHAH substantially teach the present invention, see paragraphs 6-9 above.
More specifically, SHAH teaches the décor product comprises acrylic resin such as poly(meth)acrylate [0075].
However, the combined disclosures do not teach wherein the acrylic resin is a methacrylate copolymer that is soluble in volatile organic compound (VOC) exempt solvents. 
In the same field of protective coatings [0002], POWER teaches the composition comprises modified acrylic resin in an amount of about 1.0 to about 30 weight % [0019]. The modified acrylic resin composition includes acrylic resin which is a thermoplastic acrylic resin comprising methyl methacrylate and butyl methacrylate available under the trademark PARALOID (e.g. PARALOID B-48N) ([0024] and Example 1 [0033]). The modified acrylic resin component is effective to achieve good adhesion of the composition to multiple surfaces, especially plastic surfaces [0024]. The composition can be used to promote (i.e. increase) the adhesion of paint to various substrates, examples of which are metal, wood, plastic, glass, porcelain, polypropylene, ceramic, painted surfaces and chrome [0003 and 0018]. As indicated in the present specification [0015], PARALOID B-48N reads on a methacrylate copolymer that is soluble in volatile organic compound (VOC) exempt solvents as claimed. 
Given SHAH teaches the décor product (coatings/paints) may be applied and/or affixed to any surface, including soft surfaces and hard surfaces such as wood, paper, rubber (which reads on plastic) and etc. [0057, 0092, and 0096], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the modified acrylic resin (i.e., PARALOID B-48N) of POWER with the coating of SHAH for the benefit of achieving good adhesion of the composition to multiple surfaces as taught by POWER. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al. (U.S. Publication No. 2009/0271933, hereinafter SHAH) in view of VOSSKUHL et al. (U.S. Patent No. 5,759,630, hereinafter VOSSKUHL) as evidenced by Additives for Texture Surfaces from Micro Powders Inc. and SANDOR (U.S. Publication No. 2008/0108731, hereinafter SANDOR).
Regarding claims 10 and 11, SHAH substantially teach the present invention, see paragraphs 6-9 above. More specifically, SHAH teaches the composition comprises texturizing agents [0099, 0248, and 0251].
 However, SHAH does not teach wherein the texturizing component comprises at least one of plastic beads, wax beads, and combinations thereof and wherein the texturing component comprises a bead mesh size of about 50 or higher.
In the same field of endeavor of coating compositions, VOSSKUHL teaches textured coatings on plastic surfaces using coating compositions wherein the coating compositions comprise pulverulent texturing agents which are ground plastics, for example ground polyamide and ground polypropylene. Appropriate commercial polypropylene texturing agents are under the tradename PropylTex 20S, 50, 100S, 140S, 200S, 200SF, and 325S (Manufacturer: MicroPowders Inc.). The particle size of the texturing agent is in the range from 40 to 250 µm. The texturing agent is employed in a proportion of from 3 to 8% (Col. 7, lines 26-32; Col. 7, lines 38-44). The coating composition is conventionally applied to the plastics substrate by spraying. The process is preferably employed for the refinishing of plastic surfaces on cars, for example bumpers (Col. 7, lines 52-56). As evidenced by Additives for Texture Surfaces and SANDOR [0019], PropylTex waxes are micronized polypropylene that are manufactured using state-of-the-art equipment to produce a unique texturing agent. The particle size is carefully controlled to provide a uniform textured surface in paints and coatings. PropylTex 20S has a mesh size of 20, PropylTex 50 has a mesh size of 50, PropylTex 100S has a mesh size of 100, PropylTex 140S has mesh size of 140, PropylTex 200S has a mesh size of 200, PropylTex 200SF has a mesh size of 200, and PropylTex 325S has a mesh size of 325. 
Given SHAH teaches the décor product (paints and/or coatings [0092 and 0096] comprises wax additives and texturizing agents in order to add texture [0099, 0248, and 0251] to various substrates such as plastic surfaces [0057 and 170], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the pulverulent texturing agents of VOSSHKUHL for the benefit of providing a uniform textured surface in the décor product of SHAH as taught by Additives for Texture Surfaces and SANDOR. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al. (U.S. Publication No. 2009/0271933, hereinafter SHAH) in view of VERADI I et al. (U.S. Patent No. 5,863,646, hereinafter VERADI).
Regarding claims 12 and 13, SHAH substantially teaches the present invention, see paragraphs 6-9 above.  More specifically, SHAH teaches the décor product comprising one or more colorants and/or additives in order to promote bonding of the décor product to the surface and promote removability of the décor product from surfaces before and/or after fixation [0091]. The amount of colorant is between about 0.1% to about 5% and an adhesive agent is in the amount is between about 0.1% to about 5% [0111]. Therefore, the colorants and/or additives would read on adhesion promoter as claimed.
 However, SHAH does not teach wherein the protective coating composition  wherein the coating composition is further comprised of adhesion promoter from greater than zero percent to about 5% by weight of the coating composition (claim 12) and adhesion promoter comprises chlorinated polyolefin (claim 13). 
In the same field of endeavor of film-forming coating composition (Col. 4, lines 64-Col. 5, lines 15), VERADI teaches when the coating composition is solvent-based, contains about 5 to 100 percent by weight of the chlorinated polyolefin in the acrylic polymer (Col. 2, lines 65 to Col. 3, lines 1-21; Col. 5, lines 60-65 and Col. 6, lines 2-7). The addition of chlorinated polyolefin in an organic solvent based or aqueous-based coating composition which has adhesion when applied directly to thermoplastic and thermosetting plastic material substrates (Col. 2, lines 60-65).
Given SHAH teaches the incorporation of adhesive or binder which includes resin particles to provide mechanical bonding to the applied substrate [0101], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the chlorinated polyolefin of VERADI with the décor product of SHAH for the benefit of promoting adhesion to the applied substrates as taught by VERADI. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al. (U.S. Publication No. 2009/0271933, hereinafter SHAH) in view of KAHN (U.S. Patent No. 4,071,645, hereinafter KAHN). 
Regarding claims 14 and 15, the combined disclosures of SHAH substantially teaches the present invention, see paragraphs 6-9 above. However, SHAH does not teach the coating composition comprises greater than zero to about 2% by weight of a plasticizer. 
In the same field of endeavor of protective aqueous coating composition, KAHN teaches coating compositions which are applied to a surface such as a floor, metal, plastic, glass or wood surface and dry as a substantially clear, protective film (Abstract; Col. 1, lines 5-8). Various other ingredients can be included in the temporary protective coatings such as plasticizers to facilitate film formation at room temperature and/or improve flexibility (Col. 2, lines 36-40). To film formation, conventional permanent and/or fugitive plasticizers can be included in the composition. Small amounts should be used, i.e., up to not more than about 5 weight%, based on the total weight of the composition (Col. 5, lines 48-55). In order to facilitate the initial formation of a continuous film and impart some flexibility in the film, mixtures of fugitive and permanent plasticizers can be used. Representative fugitive plasticizers include poly(propylene adipate) dibenzoate, diethylene glycol dibenzoate, tributoxyethyl phosphate, and etc. (Col. 6, lines 1-4; Col. 6, lines 5-27). In Working Example 6, a protective coating comprises 1 wt% of Tri-butoxyethyl phosphate (Col. 10, lines 30-54).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the benzoate plasticizers of KAHN with the coating of SHAH for the benefit of facilitating film formation at room temperature and improve flexibility as taught by KAHN. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
With regard to the claim limitations “dibenzoate to increase elasticity of the cured composition on the vehicle surface,” the dibenzoate of KAHN would be capable of increasing elasticity of the composition when added to the protective coating composition of SHAH.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al. (U.S. Publication No. 2009/0271933, hereinafter SHAH) in view of LIVERSAGE et al. (U.S. Publication No. 2010/00041772, hereinafter LIVERSAGE) as evidenced by technical data sheets for Dowsil™ 62 Additive and Dowsil™ 65 Additive.
Regarding claim 16, the combined disclosures of SHAH substantially teaches the present invention, see paragraphs 6-9 above. However, SHAH does not teach the coating composition further comprises from about 1% to about 5% by weight of a defoaming agent, wherein the defoaming agent is selected from the group consisting of polymer-based defoaming agents, silicone-based defoaming agents, and combinations thereof. 
In the same field of endeavor of protective coatings [0001, 0013, 0015, 0031, and 0035], LIVERSAGE teaches sprayable liquid emulsion polymer coating compositions comprising a defoamer in order to minimize the foam formation during application, and enhance for dissipation before film formation. The defoamer is preferably a silicone-based defoamer, most preferably Dow Corning 62 Additive or Dow Corning 65 Additive ([0058]; Claim 18). The defoamer can be used in the amount of 0-99.9% by volume [0067]. When converted from % by volume to % by weight, the amount of defoamer is 0-99 wt%. The amount can be adjusted depending on the desired effects. 
As evidenced by the technical data sheet Dowsil™ 62 Additive and Dowsil™ 65 Additive both have a density (specific gravity) of 1. The mass% was calculated by using the formula:  Mass =Density x Volume. 
Given SHAH teaches the décor product is a sprayable coating composition (Fig. 1; [0117]) and is a protective coating composition [0109], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the defoamer (silicone-based) of LIVERSAGE with the décor product of SHAH for the benefit of minimizing the foam formation during application and to enhance the dissipation before film formation as taught in LIVERAGE. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al. (U.S. Publication No. 2009/0271933, hereinafter SHAH) in view of VERADI I et al. (U.S. Patent No. 5,863,646, hereinafter VERADI) in further view of KAHN (U.S. Patent No. 4,071,645, hereinafter KAHN).
Regarding claim 19, SHAH teaches décor products may be formulated, produced, manufactured, applied, removed, and/or packaged. Illustrative formulations of the décor products include a solid that me dissolved or dispersed in a liquid to make a liquid-based décor product, a liquid carrier, an emulsion, a suspension, a dispersion, and etc. [0059-0060]. The décor product that is formulated to be applied and affixed to a surface (Fig. 1; [0118 and 0122]). The décor product may be affixed to the surface in a permanent or semi-permanent manner by applying energy. The décor product may be applied and/or affixed to any surface, including soft surfaces and hard surfaces such as wood, paper, and etc. [0057] (which would read on a coating composition). The décor product may include removable paint and/or surface coating [0092 and 0096]. The décor product includes between about 0.1% to about 5% of texturizing agent [0099, 0248, and 0251], 0.1% to 4% of rheology modifier ([0112, 0257, 0268] and Table No. 10a), 10-90% of solvent mixture ([0129 and 0152], Table No. 2b), and between 0% to about 50% of acrylic resin [0070-0071, 0075, and 0099]. Furthermore, SHAH teaches a wax may be added to a décor particle composition to add texture [0099, 0248, and 0251].
The applied décor product serves to protect the surface areas to which it is affixed from stains, chips, dents, rips, blemishes, burns, rust, mold, dirt, and etc. [0109] (which reads on a protective coating as claimed).  Depending on the décor product being used, if the décor product was applied in a liquid format or via a liquid carrier, it may be desirable to allow the décor product to dry completely before applying the sealant to the décor product. The exact drying time will vary,  the décor product may be allowed to dry for more than about 12 hours, less than or equal to about 12 hours, ore less than about 16 hours, or between about 12 and about 16 hours, or between about 12 and about 16 hours, or for at least about 4 hours [0139]. Furthermore, the décor product may incorporate anti-slip agents [0109] and texturizing agents [0099]. Therefore, providing an anti-slip and textured protective décor product.  
However, SHAH does not teach a preferred embodiment of an acrylic resin from about 15% to about 40% by weight of the coating composition. 
Given SHAH teaches the décor product comprises acrylic resin in the amount of 0% to 50 wt% [0099], it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
However, SHAH does not teach wherein the protective coating composition  wherein the coating composition is further comprised of adhesion promoter from greater than zero percent to about 5% by weight of the coating composition. 
In the same field of endeavor of film-forming coating composition (Col. 4, lines 64-Col. 5, lines 15), VERADI teaches when the coating composition is solvent-based, contains about 5 to 100 percent by weight of the chlorinated polyolefin in the acrylic polymer (Col. 2, lines 65 to Col. 3, lines 1-21; Col. 5, lines 60-65 and Col. 6, lines 2-7). The addition of chlorinated polyolefin in an organic solvent based or aqueous-based coating composition which has adhesion when applied directly to thermoplastic and thermosetting plastic material substrates (Col. 2, lines 60-65).
Given SHAH teaches the incorporation of adhesive or binder which includes resin particles to provide mechanical bonding to the applied substrate [0101], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the chlorinated polyolefin of VERADI with the décor product of SHAH for the benefit of promoting adhesion to the applied substrates as taught by VERADI. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
However, SHAH does not teach the coating composition comprises greater than zero to about 2% by weight of a plasticizer. 
In the same field of endeavor of protective aqueous coating composition, KAHN teaches coating compositions which are applied to a surface such as a floor, metal, plastic, glass or wood surface and dry as a substantially clear, protective film (Abstract; Col. 1, lines 5-8). Various other ingredients can be included in the temporary protective coatings such as plasticizers to facilitate film formation at room temperature and/or improve flexibility (Col. 2, lines 36-40). To film formation, conventional permanent and/or fugitive plasticizers can be included in the composition. Small amounts should be used, i.e., up to not more than about 5 weight%, based on the total weight of the composition (Col. 5, lines 48-55). In order to facilitate the initial formation of a continuous film and impart some flexibility in the film, mixtures of fugitive and permanent plasticizers can be used. Representative fugitive plasticizers include poly(propylene adipate) dibenzoate, diethylene glycol dibenzoate, tributoxyethyl phosphate, and etc. (Col. 6, lines 1-4; Col. 6, lines 5-27). In Working Example 6, a protective coating comprises 1 wt% of Tri-butoxyethyl phosphate (Col. 10, lines 30-54).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the benzoate plasticizers of KAHN with the coating of SHAH for the benefit of facilitating film formation at room temperature and improve flexibility as taught by KAHN. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. SHAH et al., the closest prior art of record, fails to teach the rheology additive component comprises modified urea and nepheline syenite. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763